Exhibit 10.r

 

  2005 Omnibus Incentive Plan    

TXU Corp.

   

Effective as of February 16, 2006

 



--------------------------------------------------------------------------------

Contents

 

--------------------------------------------------------------------------------

TXU Corp. 2005 Omnibus Incentive Plan

   1

Article 1. Establishment, Purpose, and Duration

   1

Article 2. Definitions

   1

Article 3. Administration

   5

Article 4. Shares Subject to this Plan and Maximum Awards

   6

Article 5. Eligibility and Participation

   8

Article 6. Stock Options

   8

Article 7. Stock Appreciation Rights

   10

Article 8. Restricted Stock and Restricted Stock Units

   11

Article 9. Performance Units/Performance Shares

   12

Article 10. Other Stock-Based Awards

   12

Article 11. Transferability of Awards and Shares

   13

Article 12. Performance Measures

   13

Article 13. Covered Employee Annual Incentive Award

   15

Article 14. Dividend Equivalents

   15

Article 15. Beneficiary Designation

   15

Article 16. Rights of Participants

   16

Article 17. Amendment, Modification, Suspension, and Termination

   16

Article 18. Withholding

   16

Article 19. Successors

   17

Article 20. General Provisions

   17



--------------------------------------------------------------------------------

TXU Corp. 2005 Omnibus Incentive Plan

Article 1. Establishment, Purpose, and Duration

1.1 Establishment. TXU Corp., a Texas corporation (the “Company”), has
established an incentive compensation plan to be known as the TXU Corp. 2005
Omnibus Incentive Plan (the “Plan”).

The Plan permits the grant of Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units, Nonqualified Stock Options, Incentive
Stock Options, Stock Appreciation Rights, Other Stock-Based Awards, as well as
Covered Employee Annual Incentive Awards, all as defined and described in more
detail herein.

1.2 Purpose of the Plan. The primary purpose of the Plan is to promote the
interests of the Company and its shareholders through: (i) the attraction and
retention of executive officers and other key employees, as well as non-employee
directors, all of whom are essential to the success of the Company; (ii) the
motivation of executive officers and other key employees using
performance-related incentives linked to long-range performance goals and the
interests of Company shareholders; and (iii) enabling such employees to share in
the long-term growth and success of the Company.

1.3 Effective Date and Duration of the Plan. The Plan was adopted by the Board
of Directors of the Company on February 18, 2005, and shall become effective
upon shareholder approval, which is expected to occur at the 2005 annual
shareholder’s meeting of the Company on May 20, 2005 (“Effective Date”). Unless
sooner terminated as provided herein, this Plan shall terminate on December 31,
2014. After this Plan is terminated, no additional Awards may be granted but
Awards previously granted shall remain outstanding in accordance with their
terms and conditions.

Article 2. Definitions

Whenever used in this Plan, the following terms shall have the meanings set
forth below:

 

  2.1 “Additional Persons” means such other individuals who are not Insiders,
under the Plan, but who are senior officers and key employees identified by the
O&C Committee, in consultation with the Company’s Chief Executive Officer.

 

  2.2 “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of
the General Rules and Regulations of the Exchange Act.

 

  2.3 “Annual Award Limit” or “Annual Award Limits” have the meaning set forth
in Section 4.3.

 

  2.4 “Award” means, individually or collectively, a grant under this Plan of
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units,
Other Stock-Based Awards, Nonqualified Stock Options, Incentive Stock Options,
SARs, or Covered Employee Annual Incentive Awards.

 

1



--------------------------------------------------------------------------------

  2.5 “Award Agreement” means either: (i) a written agreement entered into by
the Company and a Participant setting forth the terms and provisions applicable
to an Award granted under this Plan, or (ii) a written statement issued by the
Company to a Participant describing the terms and provisions of such Award.

 

  2.6 “Beneficial Owner” or “Beneficial Ownership” have the meaning ascribed to
such term in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.

 

  2.7 “Board” or “Board of Directors” means the Board of Directors of
the Company.

 

  2.8 “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.

 

  2.9 “Committee” means the Organization and Compensation Committee of the
Board, or any other committee or subcommittee designated by the Board from time
to time to administer this Plan.

 

  2.10 “Company” means TXU Corp., a Texas corporation, and any successor
thereto.

 

  2.11 “Consolidated Operating Earnings” means the consolidated earnings before
income taxes of the Company, computed in accordance with generally accepted
accounting principles, but shall exclude the effects of Extraordinary Items.

 

  2.12 “Covered Employee” means any Participant who is or may become a “Covered
Employee,” as defined in Code Section 162(m), or any successor statute; provided
that a Participant who is designated by the Committee as a Covered Employee,
either as an individual or within a class of Employees, with respect to a
particular Award or Performance Period is a Covered Employee under the Plan with
respect to such Award or Performance Period.

 

  2.13 “Covered Employee Annual Incentive Award” means an Award granted to a
Covered Employee under Article 12 of this Plan.

 

  2.14 “Director” means any individual who is a member of the Board.

 

  2.15 “Effective Date” has the meaning set forth in Section 1.3.

 

  2.16 “Employee” means any employee of the Company, an Affiliate, and/or a
Subsidiary.

 

  2.17 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

 

  2.18

“Extraordinary Items” means (i) extraordinary, unusual, and/or nonrecurring
items of gain or loss; (ii) gains or losses on the disposition of a business;
(iii) changes in tax or accounting regulations or laws; or (iv) the effect of a
merger or acquisition, provided that

 

2



--------------------------------------------------------------------------------

 

such item is disclosed by the Company in its audited financial statements,
including footnotes, or in the Management Discussion and Analysis section of the
Company’s Exchange Act reports.

 

  2.19 “Fair Market Value” or “FMV” means, with respect to a Share, the value of
a Share as of a certain date or over a period of time as determined by the
Committee as reported on the New York Stock Exchange (“NYSE”), or if the Shares
are not traded on the NYSE, on such other established stock exchange (or
exchanges) on which the Shares are traded as the Committee may determine. In the
event Shares are not publicly traded at the time a determination of FMV is
required to be made hereunder, the determination of FMV shall be made by the
Committee in such manner, as it deems appropriate.

 

  2.20 “Full Value Award” means an Award other than an ISO, NQSO, or SAR, and
which is settled by the issuance of Shares.

 

  2.21 “Grant Price” means the price established at the time of grant of a SAR
pursuant to Article 7, used to determine whether there is any payment due upon
exercise of the SAR.

 

  2.22 “Incentive Stock Option” or “ISO” means an Option to purchase Shares
granted under Article 6 to an Employee and that is designated as an
Incentive Stock Option and that is intended to meet the requirements of Code
Section 422, or any successor provision.

 

  2.23 “Insider” means an individual who, as of the relevant date, is
determined, under the Company’s internal policy, to be an insider for purposes
of Section 16 of the Exchange Act.

 

  2.24 “Material Corporate Event” shall have the meaning set forth in
Section 4.4 hereof.

 

  2.25 “Net Income” means the consolidated net income before taxes for this Plan
Year, as reported in the Company’s annual report to shareholders or as otherwise
reported to shareholders.

 

  2.26 “Nonemployee Director” means a Director who is not an Employee.

 

  2.27 “Nonemployee Director Award” means any NQSO, SAR, or Full Value Award
granted, whether singly, in combination, or in tandem, to a Participant who is a
Nonemployee Director pursuant to such applicable terms, conditions, and
limitations as the Board or Committee may establish in accordance with this
Plan.

 

  2.28 “Nonqualified Stock Option” or “NQSO” means an Option that is not
intended to meet the requirements of Code Section 422, or that otherwise does
not meet such requirements.

 

  2.29 “Operating Cash Flow” means cash flow from operating activities as
defined in SFAS Number 95, Statement of Cash Flows.

 

  2.30 “Option” means an Incentive Stock Option or a Nonqualified Stock Option,
as described in Article 6.

 

3



--------------------------------------------------------------------------------

  2.31 “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

 

  2.32 “Other Stock-Based Award” means an equity-based or equity-related Award
not otherwise described by the terms of this Plan, granted pursuant to Article
10.

 

  2.33 “Participant” means any eligible individual as set forth in Article 5 to
whom an Award is granted.

 

  2.34 “Performance-Based Compensation” means compensation under an Award that
satisfies the requirements of Code Section 162(m) for certain performance-based
compensation paid to Covered Employees. Notwithstanding the foregoing, nothing
in this Plan shall be construed to mean that an Award which does not satisfy the
requirements for performance-based compensation under Code Section 162(m) does
not constitute performance-based compensation for other purposes, including Code
Section 409A.

 

  2.35 “Performance Measures” means measures as described in Article 12 on which
the performance goals of Awards intended to qualify as Performance-Based
Compensation are based.

 

  2.36 “Performance Period” means the period of time during which the
performance goals must be met in order to determine the amount of payout and/or
vesting with respect to an Award.

 

  2.37 “Performance Share” means an Award granted under Article 9, denominated
in Shares, the value of which at the time it is payable is determined as a
function of the extent to which corresponding performance goals have been
achieved.

 

  2.38 “Performance Unit” means an Award granted under Article 9, denominated in
units, the value of which at the time it is payable is determined as a function
of the extent to which corresponding performance goals have been achieved.

 

  2.39 “Period of Restriction” means the period during which Restricted Stock or
Restricted Stock Units are subject to a substantial risk of forfeiture (based on
the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Committee, in its discretion),
as provided in Article 8.

 

  2.40 “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof, other than the Company, a
Subsidiary or any employee benefit plan(s) sponsored or maintained by the
Company or any Subsidiary.

 

  2.41 “Plan” means the TXU Corp. 2005 Omnibus Incentive Plan.

 

  2.42 “Plan Year” means the calendar year.

 

4



--------------------------------------------------------------------------------

  2.43 “Prior Plan” means the TXU Long-Term Incentive Compensation Plan
established effective May 23, 1997 and renamed and restated effective May 10,
2002.

 

  2.44 “Restricted Stock” means an Award granted to a Participant pursuant to
Article 8 under which restricted Shares are granted to the Participant on the
date of grant.

 

  2.45 “Restricted Stock Unit” means an Award granted to a Participant pursuant
to Article 8, except no Shares are actually awarded to the Participant on the
date of grant.

 

  2.46 “Share” means a share of common stock of the Company, without par value,
and any preference stock purchase rights appurtenant thereto.

 

  2.47 “Share Authorization” has the meaning set forth in Section 4.1(a).

 

  2.48 “Stock Appreciation Right” or “SAR” means an Award granted, pursuant to
Article 7.

 

  2.49 “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, an
ownership interest of more than fifty percent (50%).

Article 3. Administration

3.1 General Administrative Authority. The Plan shall be administered and
interpreted by the Committee, which, unless otherwise expressly limited by the
terms of this Plan, shall have full authority, discretion and power necessary or
desirable for such administration and interpretation. The express grant in this
Plan of any specific power to the Committee shall not be construed as limiting
any power or authority of the Committee. In its sole and complete discretion,
the Committee may adopt, alter, suspend and repeal any such administrative
rules, regulations, guidelines, and practices governing the operation of the
Plan as it shall from time to time deem advisable. In addition to any other
powers and, subject to the provisions of the Plan, the Committee shall have the
following specific powers: (i) except with respect to the determination of the
terms and conditions of Awards to Nonemployee Directors (which shall be made by
the Board pursuant to Section 5.3 hereof), to determine the Awards granted to
Insiders and Additional Persons, to determine the terms and conditions of such
Awards; and to determine the Awards granted to all other Employees in the
aggregate; (ii) to determine and certify the extent to which performance goals
have been achieved for the Company; (iii) to authorize the payment or
distribution of Awards; (iv) to construe and interpret all terms, conditions and
provisions of the Plan and all Award Agreements; (v) to establish, amend, or
waive rules or regulations for the Plan’s administration; and (vi) to make all
other determinations and take all other actions necessary or advisable for the
administration or interpretation of the Plan and any Award Agreement. The
Committee may seek the assistance or advice of any persons it deems necessary
for the proper administration of the Plan. All determinations and decisions made
by the Committee in the administration of this Plan shall be final, conclusive,
and binding upon all persons.

3.2 Delegation. The Committee may delegate to the Company’s Chief Executive
Officer, the authority to grant Awards to Employees who are not Insiders.
Additionally, the Committee may, either through express delegation or by virtue
of their relevant job duties, delegate to employees,

 

5



--------------------------------------------------------------------------------

representatives, consultants and/or agents of the Company, the ministerial,
day-to-day operational functions relative to the Plan.

Article 4. Shares Subject to this Plan and Maximum Awards

4.1 Number of Shares Available for Awards.

 

  (a) Subject to adjustment as provided in Section 4.4 herein, the maximum
number of Shares available for issuance to Participants under this Plan (the
“Share Authorization”) shall be:

 

  (i) Nine million (9,000,000), plus

 

  (ii) Any Shares subject to awards previously made under the Prior Plan which,
as of the Effective Date, have been granted and are outstanding, to the extent
that, on or after the Effective Date, such Shares cease for any reason to be
subject to such awards (e.g., through forfeiture of all or any part of the
award) other than by reason of the distribution of such Shares in settlement of
the award.

 

  (b) Subject to the limit set forth in Section 4.1(a) on the number of Shares
that may be issued in the aggregate under this Plan, the maximum number of
Shares that may be issued pursuant to the exercise of ISOs shall be nine million
(9,000,000) Shares.

 

  (c) Subject to the limit set forth in Section 4.1(a) on the number of Shares
that may be issued in the aggregate under this Plan, the maximum number of
shares that may be issued to Nonemployee Directors shall be one million
(1,000,000) Shares, and no Nonemployee Director may receive Awards subject to,
or having a value equal to, more than twenty thousand (20,000) Shares in any
Plan Year.

 

  (d) Except with respect to a maximum of five percent (5%) of the Shares
authorized in Section 4.1(a), any Full Value Awards which vest on the basis of
the Participant’s continued employment with or provision of service to the
Company shall not provide for vesting which is any more rapid than annual pro
rata vesting over a three (3) year period and any Full Value Awards which vest
upon the attainment of performance goals shall provide for a performance period
of at least twelve (12) months.

4.2 Share Usage. Shares shall only be counted against the maximum number of
Shares set forth in Section 4.1 only to the extent they are actually issued
pursuant to an Award. Any Awards which, in whole or in part: (a) terminate by
expiration, forfeiture, cancellation, or otherwise without the issuance of such
Shares, (b) are settled in cash rather than Shares, or (c) are exchanged prior
to the issuance of Shares, for Awards not payable in Shares, shall be available
again for grant under this Plan. The Shares available for issuance under this
Plan may be authorized and unissued Shares or treasury Shares.

 

6



--------------------------------------------------------------------------------

4.3 Annual Award Limits. Unless and until the Committee determines that an Award
to a Covered Employee shall not be designed to qualify as Performance-Based
Compensation, the following limits (each an “Annual Award Limit” and,
collectively, “Annual Award Limits”) shall apply to grants of such Awards under
this Plan:

 

  (a) Options: The maximum aggregate number of Shares subject to Options granted
in any one Plan Year to any one Participant shall be one million (1,000,000).

 

  (b) SARs: The maximum aggregate number of Shares subject to Stock Appreciation
Rights granted in any one Plan Year to any one Participant shall be one million
(1,000,000).

 

  (c) Restricted Stock or Restricted Stock Units: The maximum aggregate number
of Shares subject to Awards of Restricted Stock or Restricted Stock Units in any
one Plan Year to any one Participant shall be five hundred thousand
(500,000) with respect to Restricted Stock Awards, and a Fair Market Value of
500,000 Shares with respect to Restricted Stock Units (such Fair Market Value
determined as of the date of grant).

 

  (d) Performance Shares or Performance Units: The maximum aggregate number of
Shares or Award value subject to Awards of Performance Shares or Performance
Units that may be paid to a Participant in any one Plan Year shall be one
million (1,000,000) Shares with respect to Performance Share Awards, and a Fair
Market Value of one million (1,000,000) Shares with respect to Performance Unit
Awards, such Fair Market Value determined as of the date of payment of the
Award.

 

  (e) Covered Employee Annual Incentive Award: The maximum aggregate Covered
Employee Annual Incentive Award which may be paid in any one Plan Year shall be
determined in accordance with Article 13.

 

  (f) Other Stock-Based Awards: The maximum aggregate number of Shares or Award
value subject to Awards of Other Stock-Based Awards which may be granted in any
one Plan Year to any one Participant shall be five hundred thousand
(500,000) Shares with respect to Other Stock-Based Awards payable in Shares and
a Fair Market Value of five hundred thousand (500,000) Shares with respect to
Other Stock-Based Awards payable in cash, such Fair Market Value to be
determined as of the date of agreement.

4.4 Adjustments in Authorized Shares. In the event of any material corporate
event or transaction affecting the Shares or the capitalization of the Company,
including without limitation a merger, consolidation, reorganization,
recapitalization, separation, stock dividend, stock split, reverse stock split,
split up, spin-off, or other distribution of stock or property of the Company,
combination of Shares, exchange of Shares, dividend in kind, or other like
change in capital structure or distribution (other than normal cash dividends or
share repurchases) or any similar corporate event or transaction (each a
“Material Corporate Event”), the Committee, in its sole discretion, in order to
prevent dilution or enlargement of Participants’ rights under this Plan, may
substitute or adjust, as

 

7



--------------------------------------------------------------------------------

applicable, the number and/or kind of Shares that may be issued under this Plan
or under particular types of Awards, the number and/or kind of Shares subject to
outstanding Awards, the Option Price or Grant Price applicable to outstanding
Awards, the Annual Award Limits, and other value determinations applicable to
outstanding Awards.

Additionally, upon the occurrence of a Material Corporate Event, the Committee,
in its sole discretion, may make appropriate adjustments or modifications in the
terms of any outstanding Awards under this Plan, including modifications of
performance goals and of Performance Periods. The determination of the
occurrence of a Material Corporate Event, as well as any appropriate adjustments
or modifications shall be made in the sole discretion of the Committee, and its
determinations, shall be conclusive and binding on all interested parties,
including Participants under this Plan.

Article 5. Eligibility and Participation

5.1 Eligibility. All Employees and Nonemployee Directors shall be eligible to
participate in this Plan; provided that actual participation by Employees and
Nonemployee Directors shall be determined in accordance with Sections 5.2 and
5.3, respectively.

5.2 Participation by Employees. The Committee shall approve, in the aggregate,
the total number of performance units or shares to be granted to Employees,
except for the total number of performance units or shares to be granted to
Insiders and Additional Persons, which shall be approved individually by the
Committee. The Committee shall determine, in its sole discretion, all terms and
conditions of all such Awards.

5.3 Participation by Nonemployee Directors. The Board shall establish, from time
to time in its sole discretion, the amount(s) and type(s) of Awards, if any,
that shall be granted to all Nonemployee Directors on a periodic,
nondiscriminatory basis pursuant to the Plan. The Board’s determination shall be
based on such factors as the Board determines, in its sole discretion, to be
appropriate, which may include but shall not be limited to: (i) the number of
committees of the Board on which a Nonemployee Director serves; (ii) service as
the chair of a committee of the Board; and (iii) the initial selection or
appointment of an individual as a Nonemployee Director.

Article 6. Stock Options

6.1 Grant of Options. Subject to the terms and conditions of this Plan, Options
may be granted to Participants in such number, and upon such terms, and at any
time and from time to time as shall be determined by the Committee, in its sole
discretion; provided that ISOs may be granted only to eligible Employees of the
Company or of any Affiliate or Subsidiary of the Company (as permitted under
Code Section 422); provided, however, an Employee who is employed by an
Affiliate and/or Subsidiary of the Company and is subject to Code Section 409A,
may only be granted Options to the extent the Affiliate and/or Subsidiary of the
Company is part of the Company’s consolidated group for United States federal
tax purposes.

6.2 Award Agreement. Each Option grant shall be evidenced by an Award Agreement,
which shall specify number of Shares to which the Option pertains, the Option
Price, whether the Option is intended to constitute an ISO or NQSO, the maximum
duration of the Option, the conditions upon which an Option shall become vested
and exercisable, and such other provisions as

 

8



--------------------------------------------------------------------------------

the Committee shall determine which are not inconsistent with the terms of this
Plan, and which need not be the same for each grant.

6.3 Option Price. The Option Price for each grant of an Option under this Plan
shall be as determined by the Committee and shall be specified in the Award
Agreement evidencing such Option; provided, however, the Option Price must be at
least equal to one hundred percent (100%) of the FMV of the Shares on the date
of grant of the Option.

6.4 Term of Options. Each Option shall expire at such time as the Committee
shall determine at the time of grant; provided, however, no Option shall be
exercisable later than the tenth (10th) anniversary date of its grant.
Notwithstanding the foregoing, for Nonqualified Stock Options granted to
Participants outside the United States, the Committee may grant Nonqualified
Stock Options that have a term greater than ten (10) years.

6.5 Exercise of Options. Each Option shall be exercisable at such times and in
such manner, and shall be subject to such restrictions and conditions on
exercise, as the Committee shall determine, which terms and restrictions shall
be specified in the Award Agreement for such Option and need not be the same for
each grant or for each Participant.

6.6 Payment. A condition to the exercise of an Option and the issuance of the
underlying Shares shall be the payment of the Option Price. The Option Price of
any Option shall be payable to the Company in full either: (a) in cash or its
equivalent; (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the Option Price (provided that, except as otherwise
determined by the Committee, the Shares that are tendered for the Option Price
must: (i) have been held by the Participant for at least six (6) months (or such
other period, if any, as the Committee may permit) prior to such tender if
acquired under this Plan or any other compensation plan maintained by the
Company; or (ii) have been purchased on the open market); (c) by a combination
of (a) and (b); or (d) any other method approved or accepted by the Committee in
its sole discretion, including, without limitation, if the Committee so
determines, a cashless (broker-assisted) exercise.

Subject to any applicable legal limitations, as soon as reasonably practicable
after the completion of all conditions of the exercise of an Option, the Company
shall deliver to the Participant evidence of book entry Shares, or upon the
Participant’s request, Share certificates in an appropriate amount based upon
the number of Shares purchased under the Option(s).

Unless otherwise determined by the Committee, all payments of the Option Price
shall be made in United States dollars.

6.7 Separation from Service. The Committee shall determine the extent to which
the Participant shall have the right to exercise the Option following the
Participant’s separation from service with the Company, its Affiliates, and/or
its Subsidiaries, as the case may be, including separation following a change in
control of the Company. Such provisions shall be determined in the sole
discretion of the Committee, shall be included in the Award Agreement entered
into with each Participant, need not be uniform among all Options, and may
reflect distinctions based on the reasons for separation, and/or other factors
as determined by the Company.

 

9



--------------------------------------------------------------------------------

Article 7. Stock Appreciation Rights

7.1 Grant of SARs. Subject to the terms and conditions of this Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Committee. However, an Employee who is employed by an Affiliate and/or
Subsidiary of the Company and is subject to Code Section 409A, may only be
granted SARs to the extent such Affiliate and/or Subsidiary is part of the
Company’s consolidated group for United States federal income tax purposes.

The Committee shall have complete discretion in determining the terms and
conditions of any SAR grants.

The Grant Price for each SAR shall be determined by the Committee and shall be
specified in the Award Agreement; provided, however, the Grant Price must be at
least equal to one hundred percent (100%) of the FMV of the Shares on the date
of grant.

7.2 SAR Agreement. Each SAR Award shall be evidenced by an Award Agreement,
which shall specify the Grant Price, the term of the SAR, the time and manner in
which the SAR may be exercised, and such other provisions as the Committee shall
determine, which shall not be inconsistent with the terms of this Plan and which
need not be the same for each grant.

7.3 Term of SAR. The term of a SAR shall be determined by the Committee, in its
sole discretion, and except as determined otherwise by the Committee and
specified in the SAR Award Agreement, no SAR shall be exercisable later than the
tenth (10th) anniversary date of its grant. Notwithstanding the foregoing, for
SARs granted to Participants outside the United States, the Committee shall have
the authority to grant SARs that have a term greater than ten (10) years.

7.4 Exercise of SARs. An SAR may be exercised upon whatever terms and conditions
the Committee, in its sole discretion, determines as set forth in the Award
Agreement.

7.5 Settlement of SAR Amount. Upon the exercise of an SAR, the Participant shall
be entitled to receive Shares equal in value to the amount determined by
multiplying:

 

  (a) The excess of the Fair Market Value of a Share on the date of exercise
over the Grant Price; by

 

  (b) The number of Shares with respect to which the SAR is exercised.

All SARs shall be payable only in Shares.

7.6 Separation from Service. The Committee shall determine the extent to which
the Participant shall have the right to exercise the SAR following the
Participant’s separation from service with the Company, its Affiliates, and/or
its Subsidiaries, as the case may be, including separation following a change in
control of the Company. Such provisions shall be determined in the sole
discretion of the Committee, shall be included in the Award Agreement, need not
be uniform among all SARs issued pursuant to this Plan, and may reflect
distinctions based on the reasons for separation, and/or other factors as
determined by the Committee.

 

10



--------------------------------------------------------------------------------

Article 8. Restricted Stock and Restricted Stock Units

8.1 Grant of Restricted Stock or Restricted Stock Units. Subject to the terms
and provisions of this Plan, the Committee, at any time and from time to time,
may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts, as the Committee shall determine.

8.2 Restricted Stock or Restricted Stock Unit Agreement. Each Restricted Stock
and/or Restricted Stock Unit grant shall be evidenced by an Award Agreement,
which shall specify the number of Shares of Restricted Stock or the number of
Restricted Stock Units granted, the Period(s) of Restriction, and such other
provisions as the Committee shall determine, which shall not be inconsistent
with the terms of this Plan and which need not be the same for each grant.

8.3 Other Restrictions. The Committee may impose such other conditions and/or
restrictions on any Shares of Restricted Stock or Restricted Stock Units as it
may deem advisable including, without limitation, a requirement that
Participants pay a stipulated purchase price for each Share of Restricted Stock
or each Restricted Stock Unit, restrictions based on the achievement of specific
performance goals, restrictions based on the passage of time and/or the
continued employment of a Participant, and/or restrictions necessary or
advisable to comply with applicable laws or the requirements of any stock
exchange or market upon which such Shares are listed or traded.

To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or lapse.

8.4 Certificate Legend. In addition to any other legends required under law,
each certificate representing Shares of Restricted Stock granted pursuant to
this Plan shall bear a legend such as the following or as otherwise determined
by the Committee in its sole discretion:

“The sale or transfer of Shares of stock represented by this certificate,
whether voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the TXU Corp. 2005 Omnibus Incentive
Plan, and in the associated Award Agreement. A copy of this Plan and such Award
Agreement may be obtained from TXU Corp.”

8.5 Voting and Dividend Rights. The Award Agreement shall set forth whether and
the extent to which a Participant shall have voting rights with respect to
Restricted Stock, and how dividends on Restricted Stock shall be handled.

8.6 Separation from Service. The Committee shall determine the extent to which
the Participant shall have the right to retain Restricted Stock and/or
Restricted Stock Units following the Participant’s separation from service with
the Company, its Affiliates, and/or its Subsidiaries, as the case may be,
including separation following a change in control of the Company. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with each Participant, need not be
uniform among all Shares of Restricted Stock or Restricted Stock Units, and may
reflect distinctions based on the reasons for separation and/or other factors as
determined by the Committee.

 

11



--------------------------------------------------------------------------------

Article 9. Performance Units/Performance Shares

9.1 Grant of Performance Units/Performance Shares. Subject to the terms and
provisions of this Plan, the Committee, at any time and from time to time, may
grant Performance Units and/or Performance Shares to Participants in such
amounts and upon such terms as the Committee shall determine.

9.2 Value of Performance Units/Performance Shares. Each Performance Unit shall
have an initial value that is established by the Committee at the time of grant.
Each Performance Share shall have an initial value equal to the Fair Market
Value of a Share on the date of grant. The Committee shall set performance goals
in its discretion which, depending on the extent to which they are met, will
determine the value and/or number of Performance Units or Performance Shares
that will be paid to the Participant.

9.3 Performance Unit or Performance Share Award Agreement. Each Performance Unit
or Performance Share grant shall be evidenced by an Award Agreement, which shall
specify the initial number or value of Performance Units or Performance Shares
granted, applicable performance goals, the number or value of Performance Units
or Performance Shares payable upon the attainment of such performance goals, and
such other provisions as the Committee shall determine which provisions shall
not be inconsistent with the terms of this Plan, and need not be the same for
each grant.

9.4 Form and Timing of Payment of Performance Units/Performance Shares.
Following the applicable Performance Period, the value and/or number of
Performance Units or Performance Shares shall be determined based on the
achievement of the relevant performance goals. Payment of an Award of
Performance Units or Performance Shares may be in the form of Shares or cash as
determined by the Committee and set forth in the Award Agreement. Payment shall
be made as soon as reasonably practicable following the Committee’s
certification of the level of achievement of the performance goals and the
resulting Award value.

9.5 Separation from Service. The Committee shall determine the extent to which
the Participant shall have the right to retain Performance Units and/or
Performance Shares following the Participant’s separation from service with the
Company, its Affiliates, and/or its Subsidiaries, as the case may be, including
separation following a change in control of the Company. Such provisions shall
be determined in the sole discretion of the Committee, shall be included in the
Award Agreement entered into with each Participant, need not be uniform among
all Awards of Performance Units or Performance Shares issued pursuant to this
Plan, and may reflect distinctions based on the reasons for separation and/or
other factors as determined by the Committee.

Article 10. Other Stock-Based Awards

10.1 Other Stock-Based Awards. Subject to the terms and provisions of this Plan,
the Committee, at any time and from time to time, may grant other types of
equity-based or equity-related Awards not otherwise specifically described in
this Plan (including the grant or offer for sale of unrestricted Shares or Share
Units). Such Other Stock-Based Awards may be in such amounts, and subject to
such terms and conditions, as the Committee shall determine. Such Awards may
involve the transfer of actual Shares to Participants, or payment in cash or
otherwise of amounts based on the value of Shares and may include, without
limitation, Awards designed to comply with or take advantage of the applicable
local laws of jurisdictions other than the United States.

 

12



--------------------------------------------------------------------------------

10.2 Value of Other Stock-Based Awards. Each Other Stock-Based Award shall be
expressed in terms of Shares or units based on Shares, as determined by the
Committee. The Committee may establish performance goals relating to Other
Stock-Based Awards. If the Committee exercises its discretion to establish
performance goals, the number and/or value of Other Stock-Based Awards payable
will depend on the extent to which the performance goals are met.

10.3 Other Stock-Based Award Agreement. Each Other Stock-Based Award grant shall
be evidenced by an Award Agreement, which shall specify the number of Shares or
value of the Award, and applicable performance goals, payment terms applicable
to the Award, and such other provisions as the Committee shall determine which
provisions shall not be inconsistent with the terms of this Plan, and need not
be the same for each grant.

10.4 Payment of Other Stock-Based Awards. Payment, if any, with respect to an
Other Stock-Based Award shall be made in accordance with the terms of the Award,
in cash or Shares as the Committee determines.

10.5 Separation from Service. The Committee shall determine the extent to which
the Participant shall have the right to receive Other Stock-Based Awards
following the Participant’s separation from service with the Company, its
Affiliates, and/or its Subsidiaries, as the case may be, including separation
following a change in control. Such provisions shall be determined in the sole
discretion of the Committee, such provisions may be included in an Award
Agreement entered into with each Participant, but need not be uniform among all
Awards of Other Stock-Based Awards issued pursuant to this Plan, and may reflect
distinctions based on the reasons for separation and/or other factors as
determined by the Committee.

Article 11. Transferability of Awards and Shares

11.1 General Restrictions on Transferability. Except as expressly permitted in
an Award Agreement: (a) no Award may, prior to exercise or payment thereof, be
sold, transferred, pledged, assigned, or otherwise alienated or hypothetical,
other than by will or the laws of descent and distribution; and (b) all Awards
shall be exercisable or payable during the Participant’s lifetime only by, or
to, the Participant. All ISOs shall be subject to the restrictions set forth in
the preceding sentence. With respect to Awards other than ISOs, the Committee
may permit transferability on such basis and subject to such conditions and
limitations as the Company may determine and as set forth in the applicable
Award Agreement.

11.2 Restrictions on Share Transferability. Shares acquired or obtained by a
Participant under any Award are subject to any restrictions imposed by the
Committee in its discretion, or imposed by policies of the Company in effect
from time to time. Such restrictions may include without limitation, minimum
holding period requirements, restrictions under applicable federal or state
securities laws, and restrictions of any applicable stock exchange or market
upon which the Shares are listed and/or traded.

Article 12. Performance Measures

12.1 Performance Measures. The performance goals upon which the payment or
vesting of an Award to a Covered Employee (other than a Covered Employee Annual
Incentive Award awarded or credited pursuant to Article 13) that is intended to
qualify as Performance-Based Compensation shall be limited to the following
Performance Measures:

 

13



--------------------------------------------------------------------------------

  (a) Net earnings, net income to common or operational earnings;

 

  (b) Earnings per share or operational earnings per share;

 

  (c) Net sales or revenue growth;

 

  (d) Net operating profit;

 

  (e) Return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales, or revenue);

 

  (f) Cash flow (including, but not limited to, operating cash flow, free cash
flow, cash flow return on equity, and cash flow return on investment);

 

  (g) Earnings before or after taxes, interest, depreciation, amortization,
and/or any combination thereof;

 

  (h) Gross or operating margins;

 

  (i) Productivity ratios;

 

  (j) Share price (including, but not limited to, growth measures and total
shareholder return);

 

  (k) Expense targets or ratios;

 

  (l) Margins;

 

  (m) Operating efficiency;

 

  (n) Market share;

 

  (o) Customer satisfaction and/or customer retention;

 

  (p) Service reliability;

 

  (q) Working capital targets; and

 

  (r) Economic value added or EVA® (net operating profit after tax minus the sum
of capital multiplied by the cost of capital).

Any Performance Measure(s) may apply to the Company or any Subsidiary or
Affiliate of the Company, or to any group, business unit or function or any
combination thereof, as the Committee may deem appropriate. Additionally in the
discretion of the Committee, any Performance Measures may be used in a
comparison to the performance of a group of comparator companies or any stock
market or other index.

12.2 Evaluation of Performance. The Committee may determine, at the time of the
grant of an Award, that any evaluation of performance may include or exclude any
of the following events that occurs during a Performance Period: (a) asset
write-downs, (b) litigation or claim judgments or settlements, (c) the effect of
changes in tax laws, accounting principles, or other laws or provisions
affecting reported results, (d) any reorganization and restructuring programs,
(e) extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
shareholders for the applicable year, (f) acquisitions or divestitures, and
(g) foreign exchange gains and losses. To the extent such inclusions or
exclusions affect Awards to Covered Employees, the Committee shall, in making
its determination consider the deductibility of the Award under Code
Section 162(m). The Committee shall have the sole and absolute authority to

 

14



--------------------------------------------------------------------------------

include or exclude any of such events (or other types of events) in its
evaluation of performance, and any such determination made by the Committee
shall be final and binding on all Participants and other affected parties.

12.3 Adjustment of Performance-Based Compensation. Awards that are intended to
qualify as Performance-Based Compensation may not be adjusted upward. The
Committee shall retain the discretion to adjust such Awards downward, either on
a formula or discretionary basis or any combination, as the Committee
determines.

12.4 Committee Discretion. In the event that applicable laws permit Committee
discretion to modify the Performance Measures without obtaining shareholder
approval of such changes, the Committee shall have sole discretion to make such
modifications without obtaining shareholder approval. In addition, in the event
that the Committee determines that it is advisable to grant Awards that do not
qualify as Performance-Based Compensation, the Committee may make such grants.

Article 13. Covered Employee Annual Incentive Award

13.1 Establishment of Maximum Incentive Pool. The Committee may designate
Covered Employees who are eligible to receive a maximum annual incentive payment
for any Plan Year. The amount of such maximum payment for each such designated
Covered Employee shall be equal to a designated percentage of an aggregate
incentive pool, which pool shall be equal to the greater of: (a) one percent
(1%) of the Company’s aggregate Earnings Before Interest and Taxes for such Plan
Year; (b) one percent (1%) of the Company’s Operating Cash Flow for such Plan
Year; or (c) two and one-half percent (2.5%) of the Company’s Net Income for
such Plan Year. The Committee shall allocate a percentage of such aggregate
incentive pool to each designated Covered Employee, and such percentage amount
shall constitute such Covered Employee’s actual aggregate annual incentive award
opportunity for such Plan Year. In no event may: (i) the incentive pool
percentage for any one Covered Employee exceed fifty percent (50%) of the total
pool; and (ii) the sum of the incentive pool percentages for all Covered
Employees cannot exceed one hundred percent (100%) of the aggregate annual
incentive pool.

13.2 Determination of Covered Employees’ Portions. As soon as administratively
practical after the Committee’s certification of the aggregate annual incentive
pool for a Plan Year, the Committee shall calculate each Covered Employee’s
maximum annual incentive award opportunity based on the percentage established
for such Plan Year. In no event may a Covered Employee’s actual annual incentive
award be increased above the maximum annual incentive award opportunity
determined under this Article 13. The Committee shall, however, retain the sole
discretion to adjust the amount of a Covered Employee’s actual annual incentive
award below the maximum annual incentive award opportunity based on such factors
as the Committee may determine.

Article 14. Dividend Equivalents

Any Participant selected by the Committee may be granted the right to receive
dividends or dividend equivalents under an Award on such basis as the Committee
may, in its sole discretion, determine, which rights shall be set forth in the
applicable Award Agreement.

Article 15. Beneficiary Designation

Each Participant may, from time to time, name any beneficiary or beneficiaries
(who may be named contingently or successively) to whom any benefit payable
pursuant to an Award under this

 

15



--------------------------------------------------------------------------------

Plan is to be paid in case of his death before such payment. Each such
designation shall revoke all prior designations by the same Participant, shall
be in a form prescribed by the Company, and shall be effective only when filed
by the Participant with the Company during the Participant’s lifetime. In the
absence of any such beneficiary designation, benefits payable, or rights
exercisable, following a Participant’s death shall be paid or exercised by the
Participant’s executor, administrator, or legal representative.

Article 16. Rights of Participants

16.1 Employment/Service. Nothing in this Plan or any Award Agreement shall be
deemed to create any right of continued employment or Board service, or
otherwise limit in any way the right of the Company, its Affiliates, and/or its
Subsidiaries, to terminate the employment or Board service of any Participant.

16.2 Participation. No individual shall have the right to be selected to receive
an Award under this Plan, or, having been so selected, to be selected to receive
a future Award.

16.3 Rights as a Shareholder. Except as otherwise provided herein or in an Award
Agreement, a Participant shall have none of the rights of a shareholder with
respect to Shares covered by any Award until the Participant becomes the record
holder of such Shares.

Article 17. Amendment, Modification, Suspension, and Termination

17.1 Amendment of Plan. The Board, upon recommendation by the Committee, may, in
its sole and absolute discretion, amend, modify, suspend or terminate this Plan
in whole or in part from time to time, provided that such amendment,
modification, suspension or termination shall be subject to shareholder approval
if and to the extent legally required, including without limitation any
shareholder approval requirement necessary to comply with the Performance-Based
Compensation exception under Code Section 162(m).

17.2 Amendment or Adjustment of Outstanding Awards. The Committee may amend any
outstanding Award in whole or in part from time to time. Any such amendment
which the Committee determines, in its sole and absolute discretion, to be
necessary or appropriate to conform the Award to, or otherwise satisfy, any
legal requirement (including without limitation the provisions of Code Sections
162(m) or 409A or the regulations or rulings promulgated thereunder), may be
made retroactively or prospectively and without the approval or consent of the
Participant. Additionally, the Committee may, without the approval or consent of
the Participant, make adjustments in the terms and conditions of an Award in
recognition of unusual or nonrecurring events affecting the Company or the
financial statements of the Company in order to prevent the dilution or
enlargement of the benefits intended to be made available pursuant to the Award
as contemplated in Section 4.4 of this Plan. Any other amendments or adjustments
to Awards not expressly contemplated in the two preceding sentences may be made
by the Committee with the consent of the Participant.

Article 18. Withholding

18.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold from the payment of an Award, or to require a Participant to remit
to the Company, the amount necessary to satisfy any federal, state, and/or local
tax requirement. Such withholding may,

 

16



--------------------------------------------------------------------------------

in the sole discretion of the Company, be satisfied by withholding Shares having
a Fair Market Value on the date the tax is to be determined equal to the
required tax

Article 19. Successors

All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, including any
successor in connection with a Change of Control.

Article 20. General Provisions

20.1 Forfeiture Events.

 

  (a) The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include, but shall not be
limited to separation from service and/or conduct by the Participant that is
detrimental to the business or reputation of the Company, its Affiliates, and/or
its Subsidiaries, including violation of a Company policy, or breach of a
noncompetition, nonsolicitation, confidentiality, or other restrictive covenant
that may apply to the Participant.

 

  (b) If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, if a Participant is
one of the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002, such Participant shall reimburse the Company the
amount of any payment in settlement of an Award earned or accrued during the
twelve- (12-) month period following the first public issuance or filing with
the United States Securities and Exchange Commission (whichever first occurs) of
the financial document embodying such financial reporting requirement.

21.2 Awards Subject to Company Policies. Awards shall be subject to Company
policies implemented and as amended from time to time affecting Participants and
Awards generally.

21.3 Legend. The certificates for Shares may include any legend that the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.

21.4 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

21.5 Severability. In the event any provision of this Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, and this Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

17



--------------------------------------------------------------------------------

21.6 Requirements of Law. The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

21.7 Delivery of Title. The Company shall have no obligation to issue or deliver
evidence of title for Shares issued under this Plan prior to:

 

  (a) Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and

 

  (b) Completion of any registration or other qualification of the Shares under
any applicable national or foreign law or ruling of any governmental body that
the Company determines to be necessary or advisable.

21.8 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

21.9 Investment Representations. The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.

21.10 Employees Based Outside of the United States. Notwithstanding any
provision of this Plan to the contrary, in order to comply with the laws in
other countries in which the Company, its Affiliates, and/or its Subsidiaries
operate or have Employees or Directors, the Committee, in its sole discretion,
shall have the power and authority to:

 

  (a) Determine which of its Affiliates and Subsidiaries shall be covered by
this Plan;

 

  (b) Determine which Employees or Directors outside the United States are
eligible to participate in this Plan;

 

  (c) Modify the terms and conditions of any Award granted to Employees or
Directors outside the United States to comply with applicable foreign laws;

 

  (d) Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 21.9 by the Committee shall be attached to this Plan document as
appendices; and

 

  (e) Take any action, before or after an Award is made, that it deems advisable
to obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

 

18



--------------------------------------------------------------------------------

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.

21.11 Uncertificated Shares. To the extent that this Plan provides for issuance
of certificates to reflect the transfer of Shares, the transfer of such Shares
may be effected on a noncertificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange.

21.12 Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, its Subsidiaries, and/or
its Affiliates may make to aid it in meeting its obligations under this Plan.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant, beneficiary, legal
representative, or any other individual. To the extent that any person acquires
a right to receive payments from the Company, its Subsidiaries, and/or its
Affiliates under this Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company, its Subsidiary, or its Affiliate, as
the case may be. All payments to be made hereunder shall be paid from the
general funds of the Company, or a Subsidiary or Affiliate of the Company, as
the case may be and no special or separate fund shall be established and no
segregation of assets shall be made to assure payment of such amounts except as
expressly set forth in this Plan.

21.13 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award. The Committee shall determine whether cash,
Awards, or other property shall be issued or paid in lieu of fractional Shares
or whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.

21.14 Nonexclusivity of this Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements, as it may deem desirable for any
Participant.

21.15 No Constraint on Corporate Action. Nothing in this Plan shall be construed
to: (i) limit, impair, or otherwise affect the Company’s or a Subsidiary’s or an
Affiliate’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or, (ii) limit the right or power of the Company or a
Subsidiary or an Affiliate to take any action which such entity deems to be
necessary or appropriate.

21.16 Governing Law. The Plan and each Award Agreement shall be governed by the
laws of the State of Texas, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under this Plan are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts of Dallas
County, Texas, to resolve any and all issues that may arise out of or relate to
this Plan or any related Award Agreement.

 

19